Title: James Moylan to the American Commissioners, 21 October 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John



Honorable Gentlemen
L’Orient 21 October 1778
  Captain Thomas Bell in a private Vessel belonging to Philadelphia with Tobacco, is arrived here this moment from said Town, which he left the first, and it’s Bay the 10th of September last. He Brings dispatches both for you and for Government which the Commissary will forward for you with his Letters to Versailles. I therefore mention it that you may send for them on receipt. Time will not admit my saying more than  that. I remain truly Honorable Gentlemen Your assur’d humble Servant
James Moylan


P.S. I must add that Captain McNeill is justly uneasy about his Prisoners, they are yet all on board, and as he intends to sail next week, he must be under the necessity of giving them their liberty in case your orders to receive them, do not appear before his departure, for your government.
J.M.

 
Addressed: The Honorable Plenepotentiary / Ministers of the United States / of America / at / Passy
Endorsed by John Adams: Mr Moylan. ansd Oct. 27.
Notation: 21. Oct 78
